DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 13, 1-16, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (WO2018/125989).
Regarding claim 1: Smith discloses a computer-implemented method for joint ride-order dispatching and fleet management, comprising (Paragraph 1855):
obtaining information comprising a status of a ride-sharing platform and a set of messages (Paragraph 1855-1865);
inputting the obtained information into a trained hierarchical reinforcement learning (HRL) model, wherein the trained HRL model comprises at least one manager module corresponding to a region, and wherein the at least one manager module comprises a set of worker modules each corresponding to a division in the region (Paragraph 1612, 1827); 
obtaining at least one goal of the division in the region based on the status of the ride- sharing platform and the set of messages (Paragraph 1855-1865, 1875); and
for each vehicle in the division in the region, generating a vehicle action based on the status of the ride-sharing platform, the set of messages, and the at least one goal (Paragraph 1855-1865, 1875).
Regarding claim 2: Smith discloses wherein the status of the ride-sharing platform comprises: a number of available vehicles in the division, a number of trip orders in the division, an entropy of the division, a number of vehicles in a fleet management group, and a distribution of orders in the division (Paragraph 1865-1875).
Regarding claim 3: Smith discloses wherein the set of messages comprises: a set of manager-level messages for coordinating between at least a first manager module and a second manager module of the at least one manager module, and a set of worker-level messages for communicating between the set of worker modules (Paragraph 1857, 1875).
Regarding claim 4: Smith discloses wherein each worker module in the set of worker modules corresponds to a grid cell in a grid-world representing a real world geographical area (Paragraph 1575-1578).
Regarding claim 5: Smith discloses wherein the vehicle action comprises: order dispatching (OD) or fleet management (Paragraph 1855).
Regarding claim 6: Smith discloses wherein the OD comprises dispatching a corresponding vehicle to a passenger in the ride-sharing platform (Paragraph 1855).
Regarding claim 7: Smith discloses wherein the FM comprises repositioning a corresponding vehicle to a different division or keeping the corresponding vehicle at the division (Paragraph 1855-1860).
Regarding claims 11, 12, 14-16, 18, and 19: These claims contain the same features and limitations as claims 1-7 above and therefore rejected under the same basis and rationale.
Allowable Subject Matter
Claims 8-10, 13, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D Lang whose telephone number is (571)270-3213. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D LANG/Primary Examiner, Art Unit 3668